DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Postrekhin et al. (USPN 2019/0269932).
Regarding claim 1, Postrekhin et al. discloses a non-invasive method for determining the concentration of a drug in the blood vessel of a patient, comprising; Providing a giant magnetoresistance sensor to detect the ion charge of blood flowing through a blood vessel of a patient ([0044]-[0045]); and Adjusting the subsequent pressure applied to the blood vessel of a patient while obtaining signals of the ion charge in the blood vessel of the patient from the giant magnetoresistance sensor to determine magnetic field generated by the blood vessel in response to the concentration of the drug of interest in the blood vessel ([0044]-[0045]).
 Regarding claim 2, Postrekhin et al. discloses a pressure cuff is configured to apply a varying pressure to the blood vessel of a patient to allow the giant magnetoresistance sensor to determine the ion charge prior to the administration of a 
Regarding claim 3, Postrekhin et al. discloses a computer is configured to control the application of varying pressure to the blood vessel of the patient by increasing or decreasing the pressure applied by the pressure cuff ([0044]-[0045]).
Regarding claim 4, Postrekhin et al. discloses the sensor is a giant magnetoresistance sensor to detect the effect of the magnetic field on the target tissue and a permanent magnet is positioned generally adjacent to the giant magnetoresistance sensor in a non-hysteresis linear area on the selected area of the patient ([0044]-[0045]).
Regarding claim 5, Postrekhin et al. discloses the signal from the giant magnetoresistance sensor is transmitted to an amplifier ([0017], [0050]).
Regarding claim 6, Postrekhin et al. discloses the signal from the amplifier is transmitted from the amplifier to a computer for display and analysis using a signal analysis program ([0017], [0047], [0050]).
Regarding claim 7, Postrekhin et al. discloses the giant magnetoresistance sensor detects the ion charge of blood flowing through the blood vessel of a patient at one or more times following the ingestion of a drug of interest ([0017], [0047], [0050]).
Regarding claim 8, Postrekhin et al. discloses the giant magnetoresistance sensor detects the ion charge of blood flowing through the blood vessel of a patient prior to and following the ingestion of a drug of interest ([0017], [0047], [0050]).
Regarding claim 9, Postrekhin et al. discloses the giant magnetoresistance sensor is positioned to sense the flow of charged ions through the blood vessel of a 
Regarding claim 10, Postrekhin et al. discloses the giant magnetoresistance sensor is positioned to sense the flow of charged ions through the blood vessel of a patient and the giant magnetoresistance sensor supplies signals relating to the change in the flow of ions through to blood vessel to a computer for analysis to determine the maximum level of the drug of interest in the blood vessel at a certain time following ingestion of the drug ([0047]-[0048]).
Regarding claim 11, Postrekhin et al. discloses non-invasive method for determining the concentration of a drug in the blood vessel of a patient, comprising; Providing a giant magnetoresistance sensor to detect the ion charge of blood flowing through a blood vessel of a patient ([0044]-[0045]); Adjusting the subsequent pressure applied to the blood vessel of a patient while obtaining signals of the ion charge in the blood vessel of the patient from the giant magnetoresistance sensor to determine magnetic field generated by the blood vessel in response to the concentration of the drug of interest in the blood vessel ([0044]-[0045]); and Supplying the signals from the giant magnetoresistance sensor to a computer to determine the level of drug present in the blood vessel of the patient at one or more selected times following the ingestion of the drug ([0045], [0050]).
Regarding claim 12, Postrekhin et al. discloses a pressure cuff is configured to apply a varying pressure to the blood vessel of a patient to allow the giant magnetoresistance sensor to determine the ion charge prior to the administration of a 
Regarding claim 13, Postrekhin et al. discloses a computer is configured to control the application of varying pressure to the blood vessel of the patient by increasing or decreasing the pressure applied by the pressure cuff ([0044]-[0045]).
Regarding claim 14, Postrekhin et al. discloses the sensor is a giant magnetoresistance sensor to detect the effect of the magnetic field on the target tissue and a permanent magnet is positioned generally adjacent to the giant magnetoresistance sensor in a non-hysteresis linear area on the selected area of the patient ([0036], [0045]).
Regarding claim 15, Postrekhin et al. discloses the signal from the giant magnetoresistance sensor is transmitted to an amplifier and the signal from the amplifier is transmitted from the amplifier to a computer for display and analysis using a signal analysis program ([0017], [0047], [0050]).
Regarding claim 16, Postrekhin et al. discloses the signal analysis program is used to determine the absolute value of the drug in a blood vessel of a patient ([0036], [0045]). 
Regarding claim 17, Postrekhin et al. discloses system for noninvasively detecting the concentration of a drug in a blood vessel comprising, a giant magnetoresistance sensor for detecting the ion charge of blood flowing through a blood vessel of a patient, a pressure cuff for adjusting the pressure applied to the blood vessel of a patient while obtaining signals of the ion charge in the blood vessel of the patient from the giant magnetoresistance sensor to determine magnetic field generated 
Regarding claim 18, Postrekhin et al. discloses an amplifier for magnifying the signal received from the giant magnetoresistance sensor ([0047], [0050]).
Regarding claim 19, Postrekhin et al. discloses control of the pressure cuff by the data acquisition box to vary the flow of blood through the blood vessel of the patient ([0047], [0050]).
Regarding claim 20, Postrekhin et al. discloses a permanent magnet that is positioned generally adjacent to the giant magnetoresistance sensor in a non-hysteresis linear area on a selected area of the patient ([0047], [0050]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508. The examiner can normally be reached Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARJAN FARDANESH/Examiner, Art Unit 3791